Citation Nr: 0633491	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain with degenerative disc disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel

INTRODUCTION

The veteran had active service from October 1970 to April 
1974.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In the June 2001 rating decision, the RO continued the 
veteran's 10 percent disability rating for lumbosacral strain 
with degenerative disease; granted service connection for 
right ear hearing loss and assigned a 0 percent evaluation 
for bilateral hearing loss (left ear hearing loss was 
previously service-connected in March 1976 rating decision); 
and granted service connection for tinnitus and assigned a 10 
percent disability rating.  

The Board notes that the February 2002 letter from the 
veteran's representative labeled as the formal notice of 
disagreement (NOD) references an increased evaluation for 
hearing loss and a low back disability and the January 2003 
Statement of the Case (SOC) addressed such issues; however, 
the veteran wrote in a June 2003 e-mail communication that he 
was only appealing the rating assigned for his low back 
disability, not hearing loss.  Thus, the issue of entitlement 
to a compensable evaluation for bilateral hearing loss is 
considered withdrawn and is not subject to appellate review.  
Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).

The record reflects that the RO increased the disability 
rating from 10 to 20 percent for the veteran's service-
connected lumbosacral strain with degenerative disc disease 
in September 2004.  

In June 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

At the June 2006 hearing, the Board received additional 
evidence from the veteran which was accompanied by a waiver 
of his right to initial consideration of the new evidence by 
the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2006).  Accordingly, 
the Board will consider the new evidence in the first 
instance in conjunction with the issue on appeal.        

The Board further notes that the veteran, through his 
representative, raised a claim for a temporary total 
disability rating for his service-connected low back 
disability for the period following his surgical procedure at 
the June 2006 hearing.  The veteran's representative also 
indicated that the veteran wanted consideration for a total 
disability rating based on individual unemployability.  The 
Board refers these undeveloped matters to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that the veteran's 
service-connected low back disability is manifested by 
symptoms that more closely approximate severe intervertebral 
disc syndrome with recurring attacks and intermittent relief 
under the old schedule for rating spine disabilities.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 40 
percent for service-connected lumbosacral strain with 
degenerative disc disease have been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5293 (2002 & 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2001 correspondence, the RO apprised the veteran of 
the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  The 
RO advised the veteran that the evidence must show that his 
service-connected lumbosacral strain had become worse or 
increased in severity in order to establish entitlement to an 
increased evaluation and explained that medical evidence or 
other evidence can show increased severity or worsening of 
his disability.  The RO also wrote that VA would obtain any 
VA medical records or other medical treatment records that 
the veteran identified and advised the veteran that he may 
submit his own statements or statements from other people 
describing his physical disability symptoms.  The RO further 
requested that the veteran tell VA about any additional 
information or evidence that he wanted VA to attempt to 
obtain on his behalf or send the evidence needed as soon as 
possible.  The RO specifically asked the veteran to send the 
information describing additional evidence or the evidence 
itself to the RO by May 26, 2001.  Thus, the veteran was 
essentially asked to submit any evidence in his possession 
that pertained to his claim.  38 C.F.R. § 3.159 (b)(1) 
(2006).  Moreover, the RO explained to the veteran that VA 
may be able to pay him from the date his claim was received 
if the information was received within one year from the date 
of the letter and VA decided that he was entitled to 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (holding that VCAA notice requirements include the 
elements of effective date and degree of disability).  
   
The Board further observes that the RO provided the veteran 
with a copy of the June 2001 rating decision, and the January 
2003 Statement of the Case (SOC), and the Supplemental 
Statements of the Case (SSOC) dated in August 2003, October 
2003, September 2004, and November 2005, which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran medical examinations of his spine in April 2001, June 
2003, May 2004, and September 2005.  The RO also scheduled 
the June 2006 Travel Board hearing.  The Board further 
observes that the veteran's private treatment records dated 
from February 1995 to December 2005 and a February 2006 
disability retirement form are of record.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Increased Evaluation for Low Back Disability 

The veteran is currently assigned a 20 percent disability 
rating for his service-connected low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2006).  
        
Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue as in 
this case, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).     

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  

As the veteran filed his increased rating claim in December 
2000, the veteran's service-connected low back disability has 
been considered under the old and amended schedules for 
rating disabilities of the spine.  




Old Schedule for Rating Disabilities of the Spine

The veteran contends that he is entitled to an evaluation 
higher than the currently assigned 20 percent for his 
service-connected low back disability.    

In order for the veteran to receive the next higher rating of 
40 percent under Diagnostic Code 5295 (lumbosacral strain), 
his service-connected low back disability should approximate 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The objective medical evidence clearly shows that the veteran 
has demonstrated a narrowing or irregularity of joint space 
associated with his service-connected low back disability.  
For example, x-ray reports from April 2001 to September 2005 
show a disc space narrowing at the L5-S1 level and the 
February 2004 private x-ray additionally showed a mild disc 
space narrowing at the L4-L5 level.  The Board also observes 
that the veteran has shown some loss of lateral motion with 
osteoarthritic changes.  Specifically, the May 2004 VA 
examination report reveals that the veteran demonstrated some 
loss of lateral bending bilaterally (i.e., 20/30 bilaterally) 
and showed posterior osteophytes at the L5-S1 level on the 
February 2004 x-ray.  

Nevertheless, the overall disability picture as shown by the 
medical evidence is not commensurate with the schedular 
criteria for the next higher 40 percent rating under 
Diagnostic Code 5295.  First, the veteran's low back 
disability is not manifested by marked limitation of forward 
bending in a standing position.  Although the veteran 
demonstrated a moderate to severe limitation of forward 
bending at the May 2004 VA examination (i.e., 30/90 before 
pain began), he subsequently showed only a mild loss on 
forward flexion at the September 2005 VA examination (i.e., 
70/90).  The Board also notes that the examining physician 
wrote that the veteran demonstrated a range of motion that 
was normal for his age in VA examination reports dated in 
April 2001 and June 2003.  Second, the veteran's low back 
disability is not manifested by a listing of his whole spine 
to the opposite side.  Although it is noted that the 
veteran's lumbar lordosis became kyphotic on forward bending 
in June 2003 and he later demonstrated a reduced lumbar 
lordosis in September 2005, no medical examiner has suggested 
that the veteran's whole spine is listed to the opposite 
side.  Indeed, the veteran was noted to have a normal lumbar 
lordosis and standing posture on VA examinations dated in 
April 2001, June 2003, and May 2004.  Third, the veteran has 
not demonstrated a positive Goldthwaite's sign.  Rather, the 
examining physician has consistently noted that the veteran 
demonstrated a negative straight leg raise bilaterally on VA 
examinations from April 2001 to September 2005.  Fourth, the 
veteran has not shown abnormal mobility on forced motion.  
Although it is noted that the veteran showed some guarding in 
September 2005, he demonstrated an essentially normal gait 
and was always able to walk on his heels and the tips of his 
toes during VA examinations conducted from April 2001 to 
September 2005.  There is no indication that the veteran has 
abnormal mobility due to his low back disability.  Thus, the 
Board finds that a 40 percent rating is not warranted under 
Diagnostic Code 5295.                

Nonetheless, the Board will consider whether the veteran is 
entitled to a disability rating for his low back disability 
under alternate diagnostic codes.  

The Board notes that the veteran has degenerative disc 
disease associated with his service-connected low back 
disability.  In order for the veteran to be awarded the next 
higher rating of 40 percent under Diagnostic Code 5293, his 
service-connected low back disability should approximate 
severe intervertebral disc syndrome impairment manifested by 
recurring attacks and intermittent relief.  

The objective medical evidence of record clearly shows that 
the veteran experiences recurrent attacks associated with his 
low back disability.  The private medical records, for 
example, show that the veteran sought treatment for low back 
pain on numerous occasions from December 1999 to May 2001.  
The medical evidence also indicates that the veteran only 
experiences intermittent relief with respect to his low back 
pain.  It is documented in the private medical records that 
the veteran received a lumbar epidural steroid injection in 
February 2001 to treat his lumbar disk disease with radicular 
pain but continued to complain of back pain for the next 
three months.  The April 2005 private examination report also 
notes that neurotomies had given the veteran short-term 
relief in the past, but there was no significant long-term 
relief.  The Board further observes that the veteran reported 
at the September 2005 VA examination that repetitive bending, 
prolonged sitting or driving, and significant lifting 
aggravate his pain.  Therefore, the Board finds that the 
veteran's low back disability is shown to approximate the 
schedular criteria associated with severe intervertebral disc 
syndrome and an increased evaluation of 40 percent is 
warranted.  

The veteran, however, is not entitled to the next higher 
rating of 60 percent.  Under Diagnostic Code 5293, a 60 
percent evaluation is prescribed for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  Although the veteran has 
frequently complained of low back pain that occasionally 
radiates to his lower extremities and a clinical finding of 
lumbar disk disease with radicular pain was noted in February 
2001, no finding of sciatic neuropathy associated with the 
veteran's service connected low back disability is apparent.  
Indeed, the examining physician noted an impression of 
chronic low back pain due to degenerative disease in the 
lumbosacral spine without evidence for lumbosacral 
radiculopathy in September 2005 after reviewing the veteran's 
claims folder and examining the veteran.  While the veteran 
did exhibit slightly diminished deep tendon knee reflexes 
bilaterally in September 2005, he has not otherwise shown any 
motor or sensory deficits in the lower extremities during the 
time period relevant to the appeal.  The Board additionally 
notes that the veteran reported urinary and bowel problems as 
a result of his low back disability at the June 2006 Board 
hearing; however, there is no objective medical evidence of 
record to support the veteran's assertions.  Although the 
December 2005 private hospital discharge summary reveals that 
the veteran had urinary retention as part of his hospital 
course following his posterior lumbar interbody fusion and 
was discharged with a catheter, there is no indication in the 
record that the veteran's urinary problem was a neurological 
manifestation of his low back disability.  There is also no 
documented finding or treatment for any bowel problems as a 
neurological manifestation of the veteran's low back 
disability included in the record.  The Board further notes 
that the medical evidence contains no objective findings of 
muscle spasm or absent ankle jerk associated with the 
veteran's low back disability.    

The Board observes that the maximum disability rating under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine is 40 percent.  Thus, a disability rating higher than 
the current 40 percent under that diagnostic code is not 
available.  In addition, there is no medical evidence of 
fractured vertebrae or ankylosis associated with the service-
connected low back disability that would support an 
evaluation under the criteria set forth in Diagnostic Codes 
5285, 5286, or 5289 for any portion of the relevant appeal 
period.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 
(2002).

Based on the foregoing, the Board finds that the medical 
evidence supports the assignment of a 40 percent disability 
rating for the veteran's service-connected low back 
disability on a schedular basis under the old schedule for 
rating spine disabilities.  

The New Schedule for Rating Disabilities of the Spine

Under the new schedule for rating spine disabilities, the 
veteran's intervertebral disc syndrome (pre-operatively or 
postoperatively) is to be evaluated either under the Formula 
for Rating Intervertebral Disc Syndrome based on 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).  

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent rating is warranted 
if the total duration is at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted if the total duration is at least six weeks 
during the past 12 months.  Id.  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id.  The term 
"chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Note (1).  

Although the medical evidence shows that the veteran 
underwent surgery on his lower back in December 2005, there 
is no indication in the record that a physician has 
prescribed bed rest for the veteran due to his service-
connected low back disability for any time relevant to the 
appeal period.  Therefore, the Board finds that evaluation of 
the veteran's low back disability on the basis of the total 
duration of incapacitating episodes over the past 12 months 
would not be to his advantage. 

In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2006).  A 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Id.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  Lastly, the amended schedule specifically provides that 
the revised criteria include symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  

The Board notes that the VA examining physician noted that 
the veteran was able to forward flex to 70 degrees in 
September 2005.  Nonetheless, the May 2004 VA examination 
report reveals that the veteran demonstrated forward flexion 
to 30 degrees but then stopped due to reported pain.  Based 
on the foregoing, the Board finds that the schedular criteria 
for a 40 percent disability rating has been approximated as 
the veteran has objectively demonstrated forward flexion of 
the thoracolumbar spine at 30 degrees or less.  38 C.F.R. 
§§ 4.3, 4.7 (2006).  The veteran, however, is not entitled to 
a schedular evaluation higher than 40 percent because there 
is no medical evidence of ankylosis associated with his low 
back disability.    

As previously discussed in greater detail above, the Board 
recognizes that the veteran has complained of neurological 
manifestations associated with his low back disability to 
include neuropathy affecting the lower extremities as well as 
urinary and bowel problems.  The objective medical evidence, 
however, does not show that the veteran suffers from such 
symptomatology as a result of his service-connected low back 
disability.  Thus, the Board finds that a separate evaluation 
for neurological manifestations related to the veteran's 
lumbosacral strain with degenerative disc disease is not 
appropriate at this time.  

The revised rating criteria further provides that if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (3) (2006).  The Board 
notes that the medical evidence does not show that that the 
effects in each spinal segment are distinct such that 
separate evaluations are necessary at this time.  

Moreover, the Board notes that an evaluation of the veteran's 
low back disability under the second method (i.e., general 
rating formula for diseases and injuries to the spine) 
outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5243 would 
result in a higher evaluation than under the first method 
(i.e., rating intervertebral disc syndrome based on 
incapacitating episodes).  Under 38 C.F.R. § 4.25, separate 
evaluations for the chronic orthopedic (40 percent) and 
neurologic manifestations (none) associated with the 
veteran's low back disability would clearly result in the 
higher evaluation in light of the Board's determination that 
evaluation of the total duration of incapacitating episodes 
occurring over the past 12 months (none) would not be to the 
veteran's advantage.  As between the new and old schedule, it 
is equally advantageous to evaluate the veteran's low back 
disability under the old and new schedules as both afford him 
a 40 percent disability rating.  For ease of administration, 
however, the Board awards a 40 percent disability rating for 
the veteran's low back disability under the old schedule for 
rating spine disabilities.  

In sum, the Board finds that the medical evidence supports 
the assignment of a 40 percent disability rating for the 
veteran's service-connected low back disability under the old 
rating schedule; however, the preponderance of the evidence 
weighs against the assignment of an evaluation higher than 40 
percent on a schedular basis under both the old and new 
schedules for rating spine disabilities.  

The record shows that the veteran has repeatedly reported his 
low back disability adversely affected his former employment 
as a police officer.  The veteran additionally reported at 
the June 2006 Board hearing that he retired in March 2005 due 
to his low back disability.  Nonetheless, such has been 
contemplated in the assignment of the current 40 percent 
schedular evaluation the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.


ORDER

Entitlement to an increased evaluation of 40 percent for 
service-connected lumbosacral strain with degenerative disc 
disease is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


